Citation Nr: 1329320	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-23 351	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky

THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a disability 
manifested by breathing difficulty to include sleep apnea.  

4.  Entitlement to service connection for residuals of a 
fractured nose.  

REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran and G.K.

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from November 1968 to September 1970 with subsequent service 
in the National Guard from February 1978 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's file. 

In April 2011, the Board remanded the claim for further 
evidentiary development.  

While on appeal in a rating decision in October 2012, the RO 
granted service connection for a hearing loss disability and 
claim is no longer under Board's jurisdiction.  

The claims of service connection for depression, a 
disability manifested by breathing difficulty to include 
sleep apnea, and residuals of a fractured nose are REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDING OF FACT

The diagnosis of posttraumatic stress disorder is related to 
the in-service stressor of fear of hostile military 
activity.  






CONCLUSION OF LAW

The criteria for service connection for posttraumatic stress 
disorder are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. 3.304(f) (2013).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
and implemented in part at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim. 

In light of the grant of service connection for 
posttraumatic stress disorder, the only claim decided, 
further discussion here of VCAA compliance is not necessary.   

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  
 
Service connection for posttraumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis 
that conforms to the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f). 
 





Under 38 C.F.R. § 3.304(f), where the claimed noncombat in-
service stressor is related to the Veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist confirms that the claimed stressor is adequate 
to support a diagnosis of posttraumatic stress disorder and 
that the Veteran's symptoms are  
related to the stressor, in the absence of clear and 
convincing evidence to the contrary and where the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 

"Fear of hostile military activities" means that a Veteran 
experienced, witnessed, or was confronted with an event that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others, 
and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of 
fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Facts

The Veteran served in Vietnam from September 1969 to 
September 1970.  His military occupational specialty was 
generator repairman.  The Veteran was awarded the Bronze 
Star Medal for meritorious service against a hostile force 
in Vietnam. 

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of posttraumatic stress 
disorder. 

After service VA records show that in June 2005 history 
included the Veteran's exposure to "unsafe conditions" in 
Vietnam.  The provisional diagnosis was posttraumatic stress 
disorder based on the circumstances of the Veteran's 
military service and the Veteran's symptoms.   The 
qualifying term "provisional" was later removed.  




In February 2006, a VA therapist at the Louisville Vet 
Center stated that the Veteran had been treated there since 
2005, and that the diagnosis was posttraumatic stress 
disorder as a result of "combat" service in Vietnam.  

In February 2006, the Veteran was referred to a VA 
psychiatrist for evaluation.  The psychiatrist stated that 
the Veteran's symptoms met the criteria for a diagnosis of 
posttraumatic stress disorder, although the VA psychiatrist 
did not identify the in-service stressor.  

The Veteran has received VA mental health treatment for 
posttraumatic stress disorder throughout the course of the 
appeal.  

In September 2008, neuropsychological testing by VA 
psychologist was consistent with the diagnosis of 
posttraumatic stress disorder.

On VA examination in May 2011, the Veteran described 
exposure to mortars and other enemy fire in Vietnam.  The VA 
examiner stated that currently not all of the DSM-IV 
criteria for a diagnosis of posttraumatic stress disorder 
were shown, but the Veteran had several symptoms of PTSD and 
it was more likely than not that the Veteran met the 
diagnostic criteria for PTSD at one time.  The VA examiner 
referred to the VA mental health evaluation in 2008, which 
included neuropsychological testing, as support of the 
diagnosis.  Although the criteria for a diagnosis of 
posttraumatic stress disorder were not met, the VA examiner 
did find that the Veteran's fear of hostile military 
activity resulted in anxiety disorder, which has since been 
service connected.

Analysis

Although the Veteran's military occupational specialty is 
one not ordinarily associated with exposure to combat, the 
Veteran testified that he often flew in a helicopter to 
remote locations in the field to repair generator repairs 
and that he was exposed to combat conditions on the 
missions.  


The Veteran's testimony is consistent with the citation for 
the Bronze Star Medal for meritorious service against a 
hostile force in Vietnam.  The Veteran's statements as to 
fear of hostile military activity in Vietnam are credible.  

In order for a claimant to prevail on a claim for 
posttraumatic stress disorder based on fear of hostile 
military activity, a VA psychiatrist or psychologist must 
confirm that the claimed stressor is adequate to support a 
diagnosis of posttraumatic stress disorder.  38 C.F.R. 
§ 3.304(f).  

During the appeal period, a VA psychiatrist diagnosed 
posttraumatic stress disorder in February 2006.  In 
September 2008, a psychologist, who conducted 
neuropsychological testing, stated the results were 
consistent with posttraumatic stress disorder.  

The VA examiner in May 2011 found that the Veteran's 
symptoms did not currently meet the DSM-IV criteria for a 
diagnosis of posttraumatic stress disorder, but the VA 
examiner did state that the Veteran's symptoms had met the 
criteria for the diagnosis prior to the examination, based 
on fear of hostile military activity.

The requirement of a current disability may be met by 
evidence of the disability at the time of filing or at any 
point during the pendency of the claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007).  The record shows a 
diagnosis of posttraumatic stress disorder during the appeal 
period and a determination by a VA examiner that the 
Veteran's fear of hostile military activity satisfied the 
requirement for a stressor under the DSM-IV.  For these 
reasons, service connection is warranted.  

ORDER

Service connection for posttraumatic stress disorder is 
granted.  




REMAND

On the claim of service connection for depression, as the 
evidence of record is insufficient to decide the applicable 
theories of service connection, further development under 
the duty to assist is needed.  

On the claim of service connection for a disability 
manifested by breathing difficulty, the Veteran submitted a 
letter in May 2007 from a physician, who stated that the 
Veteran's breathing difficulty was the result of a nasal 
fracture.  Therefore, a decision on the claim is deferred, 
pending development of the claim for service connection for 
residuals of a fractured nose.

On the claim of service connection for residuals of a 
fractured nose, the Veteran testified that he was involved 
in a helicopter crash in Vietnam, and that he experienced 
symptoms consistent with a fractured nose as a result.  He 
further testified that his nose was set at an aid station, 
and that he did not seek further treatment for it.  The 
Veteran's statements as to symptoms of a fractured nose as a 
result of a helicopter crash are consistent with the time, 
place and circumstances of his service.  As the Veteran has 
not been afforded a VA examination and as the evidence is 
insufficient to decide the claim, further development under 
the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
by an examiner, who has not previously 
examined the Veteran, to determine: 

Whether it is more likely than not 
(probability greater than 50 percent), 
at least as likely as not (probability 
of 50 percent), less likely than not 
(probability less than 50 percent) 
that: 


a).  Depression is a manifestation of 
service-connected anxiety or 
posttraumatic stress disorder, or, 

b).  Depression is a separate disorder 
and if a separate disorder whether the 
disorder is due to service, or, 
alternatively, 

c).  Depression is aggravated by 
service-connected anxiety or 
posttraumatic stress disorder?  

In formulating an opinion on 
aggravation, "aggravation" means a 
permanent increase in severity, 
that is, an irreversible worsening 
of a disability as a result of a 
service-connected disability 
beyond the natural clinical course 
of the nonservice-connected 
disability as contrasted to a 
temporary worsening of symptoms. 

The Veteran's file must be made 
available to the VA examiner.  

2.  Afford the Veteran a VA examination 
to determine:

a).  Whether the Veteran has residuals 
of a nasal fracture and, if so, 

b).  Whether it is more likely than not 
(probability greater than 50 percent), 
at least as likely as not (probability 
of 50 percent), less likely than not 
(probability less than 50 percent) 
that:  



The residuals of a nasal fracture are 
consistent with the in-service injury 
and history described by the Veteran.   

c).  Whether the symptoms of breathing 
difficulty are related to nasal 
fracture or the development of a new 
and separate condition? 

The Veteran's file must be made 
available to the VA examiner for 
review. 

3.  After the above development is 
completed, adjudicate the remaining 
claims on appeal.  If any benefit 
sought is denied, furnish the Veteran 
and his representative a supplemental 
statement of the case and return the 
case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


